EXHIBIT 10.5

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of February 12, 2009, by and among Pro-Pharmaceuticals, Inc., a Nevada
corporation (the “Issuer”), 10X Fund, L.P., a Delaware limited partnership, or
its registered successors and assigns (the “Holder”).

WHEREAS, pursuant to the terms of a Securities Purchase Agreement, dated as of
the date hereof, by and among the Issuer and the Holder (the “Purchase
Agreement”), the Issuer has agreed to issue to the Holder an aggregate of
(a) 900,000 shares of unregistered Series B-1 Convertible Preferred Stock, par
value $0.01 per share, of the Issuer (the “Series B-1 Preferred”), and (b) up to
2,100,000 shares of unregistered Series B-2 Convertible Preferred Stock, par
value $0.01 per share, of the Issuer (the “Series B-2 Preferred,” and
collectively with the Series B-1 Preferred, the “Preferred Shares”), which are
each convertible into a number of shares of the common stock, $0.001 par value
per share (the “Common Stock”), of the Issuer on a basis set forth in the
certificate of designation for the Preferred Shares (the “Conversion Shares”);

WHEREAS, under certain circumstances, the Issuer has the right to pay dividends
that accrue on the Preferred Shares in shares of Common Stock (the “Dividend
Shares”);

WHEREAS, pursuant to the terms of the Purchase Agreement, Holder will also
receive (a) (i) two Class A-1 Warrants (the “A-1 Warrant”) to purchase one share
of Common Stock at an exercise price of $0.50 per share for each Preferred
Share, (ii) two Class A-2 Warrants (the “A-2 Warrant”) exercisable to purchase
one share of Common Stock at an exercise price of $0.50 per share for each
Preferred Share, and (iii) eight Class B Warrants (the “B Warrant”), each of
which is exercisable to purchase one share of Common Stock at a purchase price
of $0.50 per share for each Preferred Share (collectively, the “Warrants”, and
the shares of Common Stock issuable thereunder, the “Warrant Shares”);

WHEREAS, it is a condition to the terms of the transactions contemplated by the
Purchase Agreement and the Warrants that the Issuer and the Holder execute this
Agreement;

NOW, THEREFORE, the parties hereto agree as follows:

Section 1. Definitions

As used in this Agreement:

(a) “Person” shall mean an individual, partnership, corporation, limited
liability company, association, trust, joint venture, unincorporated
organization or other entity, and any government, governmental department or
agency or political subdivision thereof.

(b) the terms “register,” “registered” and “registration” refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act (and any post-effective amendments filed or
required to be filed) and the declaration or ordering of effectiveness of such
registration statement;

(c) the term “Registrable Securities” means the Conversion Shares, the Dividend
Shares and the Warrant Shares;



--------------------------------------------------------------------------------

(d) “Registration Expenses” shall mean all expenses incurred by the Issuer in
compliance with Section 2 hereof, including, without limitation, all
registration and filing fees, printing expenses, fees and disbursements of
counsel for the Issuer, blue sky fees and expenses and the expense of any
special audits incident to or required by any such registration (but excluding
the compensation of regular employees of the Issuer, which shall be paid in any
event by the Issuer), and reasonable fees and expenses of one counsel to the
Holders;

(e) “Registration Statement” means a registration statement under the Securities
Act, on Form S-1 or such other form promulgated thereunder, together with such
other registrations and filings under other securities laws that are customary
with respect to a public offering of securities.

(f) “Rule 144” means Rule 144 promulgated under the Securities Act or any
successor rule thereto or any complementary rule thereto (such as Rule 144A).

(g) “SEC” shall mean the Securities and Exchange Commission.

(h) “Securities Act” shall mean the Securities Act of 1933, as amended.

(i) “Selling Expenses” shall mean all underwriting discounts and selling
commissions applicable to the sale of the Registrable Securities of the Holder
and any fees and disbursements of counsel to the Holder which are not
Registration Expenses.

Section 2. Registration

As soon as reasonably practicable following the Final Purchase Date (as defined
in the Purchase Agreement), the Issuer shall use its commercially reasonable
best efforts to take all steps necessary to effect the registration of the
Registrable Securities contemplated hereby including, without limitation:

(a) prepare and file a Registration Statement with the SEC to register the
Registrable Securities, and use commercially reasonable efforts, including
filing any amendments to such registration statement in response to comments of
the staff of the SEC, to have such registration statement declared effective by
the SEC as soon as reasonably possible and remain effective for a period of
ninety (90) days or until all of the Registrable Securities have been disposed
of;

(b) furnish, at least five business days before filing a Registration Statement
that registers such Registrable Securities, a prospectus relating thereto and
any amendments or supplements relating to such Registration Statement or
prospectus, to counsel selected by the Holder (the “Holder’s Counsel”), copies
of all such documents proposed to be filed (it being understood that such
five-business-day period need not apply to successive drafts of the same
document proposed to be filed so long as such successive drafts are supplied to
the Holder’s Counsel in advance of the proposed filing by a period of time that
is customary and reasonable under the circumstances);

(c) notify Holder’s Counsel in writing (i) of the receipt by the Company of any

 

2



--------------------------------------------------------------------------------

notification with respect to any comments by the SEC with respect to such
Registration Statement or prospectus or any amendment or supplement thereto or
any request by the SEC for the amending or supplementing thereof or for
additional information with respect thereto, (ii) of the receipt by the Company
of any notification with respect to the issuance by the SEC of any stop order
suspending the effectiveness of such Registration Statement or prospectus or any
amendment or supplement thereto or the initiation or threatening of any
proceeding for that purpose and (iii) of the receipt by the Company of any
notification with respect to the suspension of the qualification of such
Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purposes;

(d) use its commercially reasonable best efforts to register or qualify such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions as the Holder reasonably request and do any and all other acts and
things which may be reasonably necessary or advisable to enable the Holder to
consummate the disposition in such jurisdictions of the Registrable Securities
owned by the Holder; provided, however, that the Company will not be required to
qualify generally to do business, subject itself to general taxation or consent
to general service of process in any jurisdiction where it would not otherwise
be required to do so but for this paragraph (e) or to provide any material
undertaking or make any changes in its By-laws or Articles of Incorporation
which the Company’s Board of Directors determines to be contrary to the best
interests of the Company or to modify any of its contractual relationships then
existing;

(e) furnish to the Holder such number of copies of a summary prospectus, if any,
or other prospectus, including a preliminary prospectus, in conformity with the
requirements of the Securities Act, and such other documents as the Holder may
reasonably request in order to facilitate the public sale or other disposition
of such Registrable Securities;

(f) without limiting subsection (d) above, use its commercially reasonable best
efforts to cause such Registrable Securities to be registered with or approved
by such other governmental agencies or authorities as may be necessary by virtue
of the business and operations of the Company to enable the Holder to consummate
the disposition of the Registrable Securities;

(g) notify the Holder on a timely basis at any time when a prospectus relating
to the Registrable Securities is required to be delivered under the Securities
Act within the appropriate period mentioned in subsection (a) above, of the
happening of any event as a result of which the prospectus included in such
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing and, at the request of the Holder, prepare and
furnish to the Holder a reasonable number of copies of a supplement to or an
amendment of such prospectus as may be necessary so that, as thereafter
delivered to the offerees of such shares, such prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing;

(h) subject to the execution of confidentiality agreements in form and substance

 

3



--------------------------------------------------------------------------------

satisfactory to the Company, make available upon reasonable notice and during
normal business hours, for inspection by the Holder any underwriter
participating in any disposition pursuant to such Registration Statement and any
attorney, accountant or other agent retained by the Holder or underwriter
(collectively, the “Inspectors”), all pertinent financial and other records,
pertinent corporate documents and properties of the Company (collectively, the
“Records”), as shall be reasonably necessary to enable them to exercise their
due diligence responsibility, and cause the Company’s officers, directors and
employees to supply all information (together with the Records, the
“Information”) reasonably requested by any such Inspector in connection with
such Registration Statement. Any of the Information which the Company determines
in good faith to be confidential, and of which determination the Inspectors are
so notified, shall not be disclosed by the Inspectors unless (i) the disclosure
of such Information is necessary to avoid or correct a misstatement or omission
in the Registration Statement, (ii) the release of such Information is ordered
pursuant to a subpoena or other order from a court of competent jurisdiction or
(iii) such Information has been made generally available to the public; the
Holder agrees that it will, upon learning that disclosure of such Information is
sought in a court of competent jurisdiction, give notice to the Company and
allow the Company, at the Company’s expense, to undertake appropriate action to
prevent disclosure of the Information deemed confidential.

(i) use its commercially reasonable best efforts to obtain from (i) its
independent certified public accountants, “cold comfort” letters, and (ii) its
counsel, an opinion or opinions, each in customary form and at customary times;

(j) list such Registrable Securities on any national securities exchange on
which any shares of the Common Stock are listed or, if the Common Stock is not
listed on a national securities exchange, use its best efforts to qualify such
Registrable Securities for quotation on the automated quotation system of the
NASDAQ, National Market System or such other national securities exchange as the
Holder shall reasonably request; and

(k) otherwise use its commercially reasonable best efforts to comply with all
applicable rules and regulations of the SEC and make available to the Holder, as
soon as reasonably practicable, earnings statements (which need not be audited)
covering a period of 12 months beginning within three months after the effective
date of the Registration Statement, which earnings statements shall satisfy the
provisions of Section 11(a) of the Securities Act.

The Holder must timely deliver to the Issuer a duly completed and signed Selling
Securityholder Notice and Questionnaire in the form of Annex A hereto.

Section 3. Expenses of Registration

All Registration Expenses incurred in connection with any registration,
qualification or compliance pursuant to this Agreement shall be borne by the
Issuer, and any and all Selling Expenses of the Holder shall be borne by the
Holder.

Section 4. Indemnification

(a) The Issuer will indemnify each Holder and each of its officers and
directors, as applicable, with respect to each registration which has been
effected pursuant to this Agreement,

 

4



--------------------------------------------------------------------------------

and each underwriter, if any, and each person who controls any underwriter,
against all claims, losses, damages and liabilities (or actions in respect
thereof) arising out of or based on any untrue statement (or alleged untrue
statement) of a material fact contained in any prospectus, offering circular or
other document (including any related registration statement, notification or
the like) incident to any such registration, qualification or compliance, or
based on any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or any violation by the Issuer of the Securities Act or any rule or
regulation thereunder applicable to the Issuer and relating to action or
inaction required of the Issuer in connection with any such registration,
qualification or compliance, and will reimburse each Holder and its directors
and officers, as applicable, for any legal or any other expenses reasonably
incurred in connection with investigating or defending any such claim, loss,
damage, liability or action; provided that the Issuer will not be liable in any
such case to the extent that any such claim, loss, damage, liability or expense
arises out of or is based on any untrue statement or omission based upon written
information furnished to the Issuer by a Holder or underwriter or any person who
controls any underwriter.

(b) Each Holder will, if Registrable Securities held by it are included in the
securities as to which such registration, qualification or compliance is being
effected, indemnify the Issuer, each of its directors and officers and each
underwriter, if any, of the Issuer’s securities covered by such a registration
statement, each person who controls the Issuer or such underwriter, each other
stockholder of the Issuer participating in such registration, and each of their
respective officers, directors, and partners, and each person controlling such
other stockholder, in each case, against all claims, losses, damages and
liabilities (or actions in respect thereof) arising out of or based on any
untrue statement (or alleged untrue statement) of a material fact contained in
any such registration statement, prospectus, offering circular or other document
made by such Holder, or any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
by such Holder therein not misleading, and will reimburse the Issuer and such
other Holder, directors, officers, members, partners, persons, underwriters or
control persons for any legal or any other expenses reasonably incurred in
connection with investigating or defending any such claim, loss, damage,
liability or action, in each case to the extent, but only to the extent, that
such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such registration statement, prospectus, offering circular
or other document in reliance upon and in conformity with written information
furnished to the Issuer by such Holder.

(c) Each party entitled to indemnification under this Section 4 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom; provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld) and the Indemnified Party may participate in such
defense at such party’s expense (unless the Indemnified Party shall have
reasonably concluded that there may be a conflict of interest between the
Indemnifying Party and the Indemnified Party in such action, in which case the
fees and expenses of counsel shall be at the expense of the Indemnifying Party),
and provided further that the failure of any Indemnified Party to give notice as
provided herein shall not relieve the Indemnifying Party of

 

5



--------------------------------------------------------------------------------

its obligations under this Agreement unless the Indemnifying Party is materially
prejudiced thereby. No Indemnifying Party, in the defense of any such claim or
litigation shall, except with the consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation. Each Indemnified Party shall furnish such information regarding
itself or the claim in question as an Indemnifying Party may reasonably request
in writing and as shall be reasonably required in connection with the defense of
such claim and litigation resulting therefrom.

(d) If the indemnification provided for in this Section 4 is held by a court of
competent jurisdiction to be unavailable to an Indemnified Party with respect to
any loss, liability, claim, damage or expense referred to herein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party hereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand and of the Indemnified Party on the other in connection with the
statements or omissions which resulted in such loss, liability, claim, damage or
expense, as well as any other relevant equitable considerations. The relative
fault of the Indemnifying Party and of the Indemnified Party shall be determined
by reference to, among other things, whether the untrue (or alleged untrue)
statement of a material fact or the omission (or alleged omission) to state a
material fact relates to information supplied by the Indemnifying Party or by
the Indemnified Party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

(e) Notwithstanding the foregoing and subject to Section 4(g) hereof, to the
extent that the provisions on indemnification and contribution contained in the
underwriting agreement entered into by, inter alia, the Holder in connection
with any underwritten public offering contemplated by this Agreement are in
conflict with the foregoing provisions, the provisions in such underwriting
agreement shall be controlling.

(f) The foregoing indemnity agreement of the Issuer and the Holder is subject to
the condition that, insofar as they relate to any loss, claim, liability or
damage made in a preliminary prospectus but eliminated or remedied in the
amended prospectus on file with the SEC at the time the registration statement
in question becomes effective or the amended prospectus filed with the SEC
pursuant to SEC Rule 424(b) (the “Final Prospectus”), such indemnity agreement
shall not inure to the benefit of any underwriter if a copy of the Final
Prospectus was furnished to the underwriter and was not furnished to the person
asserting the loss, liability, claim or damage at or prior to the time such
action is required by the Securities Act.

(g) Notwithstanding any provision of this Agreement or in any underwriting
agreement contemplated hereby, in accordance with Section 17(i) if the
Investment Company Act of 1940, as amended, any provision in an underwriting
agreement to be entered into in connection with the registration of Shares
pursuant to this Agreement which protects or purports to protect the underwriter
or underwriters against any liability to the Issuer or its security Holder to
which such underwriter(s) would otherwise be subject by reason of willful
misfeasance, bad faith or gross negligence in the performance of their duties or
by reason of such underwriter(s) reckless disregard of their obligations and
duties under the underwriting agreement shall be expressly made inapplicable to
the Issuer.

 

6



--------------------------------------------------------------------------------

Section 5. Information by the Holder

Each Holder shall furnish to the Issuer such information regarding such Holder
and the distribution proposed by such Holder as the Issuer may reasonably
request in writing and as shall be reasonably required in connection with any
registration, qualification or compliance referred to in this Agreement.

Section 6. Rule 144 Reporting

With a view to making available the benefits of certain rules and regulations of
the SEC which may permit the sale of restricted securities to the public without
registration, the Issuer agrees to, in addition to any and all of its other
obligations under this Agreement:

(a) make and keep public information available as those terms are understood and
defined in Rule 144 at all times;

(b) use its commercially reasonable efforts to file with the SEC in a timely
manner all reports and other documents required of the Issuer under the
Securities Act and the Exchange Act; and

(c) so long as the Holder owns any Registrable Securities, furnish to the Holder
upon request a written statement by the Issuer as to its compliance with the
reporting requirements of Rule 144 and of the Securities Act and the Exchange
Act, a copy of the most recent annual or quarterly report of the Issuer, and
such other reports and documents so filed as the Holder may reasonably request
and as is necessary for the Holder to avail itself of any rule or regulation of
the SEC allowing the Holder to sell any of such securities without registration.

Section 7. Market Stand-off Agreement

The Holder agrees, if requested by the Issuer and an underwriter of the Common
Stock (or other securities) of the Issuer, not to sell or otherwise transfer or
dispose of any Common Stock (or other securities of the Issuer) held by the
Holder during the 90-day period following the effective date of a registration
statement of the Issuer filed under the Securities Act; provided, however, that
the Issuer shall not make such a request unless all similarly situated selling
securityholders (regardless of the number of shares owned) are to be restricted
in the same manner (including duration and nature of transfer restrictions)
without discrimination and the Issuer accompanies such request with an officer’s
certificate identifying the other securityholders to be bound by such an
agreement. If requested by the underwriters, the Holder shall execute a separate
agreement to the foregoing effect. The Issuer may impose stop-transfer
instructions with respect to the shares (or securities) subject to the foregoing
restriction until the end of said 90-day period. The provisions of this
Section 7 shall be binding upon any transferee who acquires Registrable
Securities, whether or not such transferee is entitled to the registration
rights provided hereunder.

 

7



--------------------------------------------------------------------------------

Section 8. Miscellaneous

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware applicable to contracts made
and to be performed entirely within such State without regard to principles of
conflicts of law.

(b) Paragraph and Section Headings. The descriptive headings of the several
sections of this Agreement are inserted for convenience only and shall not
control or affect the meaning or construction of any of the provisions hereof.

(c) Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (i) when delivered personally to
the recipient, (ii) when sent to the recipient by telecopy (receipt
electronically confirmed by sender’s telecopy machine) if during normal business
hours of the recipient, otherwise on the next business day, (iii) one business
day after the date when sent to the recipient by reputable express courier
service (charges prepaid), or (iv) seven business days after the date when
mailed to the recipient by certified or registered mail, return receipt
requested and postage prepaid. Such notices, demands and other communications
shall be sent to the Holder and to the Issuer at the addresses indicated below:

 

If to the Holder:   

10X Fund, L.P.

c/o 10X Capital Management, LLC

1099 Forrest Lake Terrace

Niceville, Florida 32578

Attn: Rod Martin

With a copy to:    Investment Law Group of Gillett, Mottern & Walker, LLP (which
shall not constitute notice)    1230 Peachtree Street, N.E., Suite 2445   
Atlanta, Georgia 30309    Attention: Robert J. Mottern, Esq.    Fax: (404)
607-6942 If to the Issuer:    Pro-Pharmaceuticals, Inc.    7 Wells Avenue   
Newton, Massachusetts 02459    Attn: Anthony D. Squeglia, Chief Financial
Officer    Fax.: (617) 928-3450 With a copy to:    Greenberg Traurig, LLP (which
shall not constitute notice)    1 International Place    Boston, MA 02110   
Attention: Jonathan C. Guest, Esq.    Fax.: (617) 897-0966

or to such other address as a party hereto may, from time to time, designate in
writing delivered pursuant to the terms of this Section.

(d) Amendments. The terms, provisions and conditions of this Agreement may not
be changed, modified or amended in any manner except by an instrument in writing
duly executed by each of the parties hereto.

 

8



--------------------------------------------------------------------------------

(e) Assignment. Neither this Agreement nor any of the rights, duties, or
obligations of any party hereunder may be assigned or delegated (by operation of
law or otherwise) by either party hereto except with the prior written consent
of the other party hereto; provided, however, that the Holder may assign or
delegate its rights, duties and obligations hereunder to any transferee of the
Holder’s Registrable Securities who agrees in writing to become bound by the
terms and conditions of this Agreement, so long as such assignment or delegation
is not in violation of any applicable law or regulation.

(f) Counterparts. For the convenience of the parties, any number of counterparts
of this Agreement may be executed by any one or more parties hereto, and each
such executed counterpart shall be, and shall be deemed to be, an original, but
all of which shall constitute, and shall be deemed to constitute, in the
aggregate but one and the same instrument.

(g) Entire Agreement. This Agreement embodies the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof.
There are no restrictions, promises, representations, warranties, covenants or
undertakings, other than those expressly set forth or referred to herein.

[Signature Pages Follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Registration
Rights Agreement to be executed on its behalf by its officers thereunto duly
authorized, all as of the day and year first above mentioned.

 

ISSUER: PRO-PHARMACEUTICALS, INC., a Nevada corporation By:  

/s/ Anthony Squeglia

Name:   Anthony Squeglia Title:   Chief Financial Officer HOLDER: 10X FUND,
L.P., a Delaware limited partnership By:   10X Capital Management, LLC, a
Florida limited liability company, its general partner By:  

/s/ Rod Martin

Name:   Rod D. Martin Title:   Managing Member

 

10